Breese, J. The order entered at October term, 1856, awarding execution, was irregular and unauthorized, and must be set aside. It is true that the expenses attending the assessment of damages for right of way include costs, but they stand on the same footing as the damages awarded for which execution cannot issue. The law does not so provide. They are to be paid by the company before they can take possession of the land condemned or acquire any right to it whatever. The judgment awarding execution is reversed and the cause remanded. Judgment reversed.